DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/04/2021 have been fully considered but they are not persuasive. On page 11 of Remarks, applicant argues that for Step 2A prong 1, claims 9 and 17 includes the following structural components, "computer readable medium" and a processor. These structural components cannot be abstract. In response to applicant’s argument, "computer readable medium" and a processor are just generic computer components. 
Applicant further argues for Step 2A prong 2, “applying heuristics for a shortest path planning, relative to the three-dimensional grid of points to configure a route for the transport of the unmanned aerial vehicle (UAV)” is integrate into a practical application of not only outputting of the data, but also for stream processing. In response to applicant’s argument, applying heuristics for a shortest path planning to configure a route is mathematical relationship (applying heuristics involves mathematical calculation) and is not integrated into a practical application, because other than configure a route, there is no output of the route to the UAV and the claims do not claiming the UAV is being controlled based on the route. Therefore, the claims do not recite a practical application.
Applicant further argues for Step 2B Significantly More that the improvement of the configuration of the route of the UAV is recited, which is significantly more. Other 
Applicant further argues “the link between a 3-D path of Vennelkanti and the 2-D graphic regions of Klooster is not shown or suggested by either, so that there is an applying heuristics for a shortest path planning using a finite number of discrete points, relative to the three-dimensional grid of points”. In response to applicant’s argument, Klooster teaches wind profile comprising an elevation, which makes the defining two –dimensional geographic region into 3D. 
Applicant further argues “it is not clear that Vennelkanti teaches heuristic for shortest path planning relative to 3-D grid…. Vennelkanti is merely looking or searching for the RFID tags, and not using for the shortest path to configure a route for the transport of the unmanned aerial vehicle (UAV) to control the UAV”. In response to applicant’s argument, Vennelkanti teaches configure a path for 3D points for the mobile RFID reader to move to (para. 0067), which is equivalent to using a finite number of discrete points relative to the 3D grid of points to configure a route.
Applicant further argues “Klooster teaches that a fuel and time cost is then determined for the subset at 208 based upon the wind profile for the subset. However, this then does not teach or suggest applying of heuristics for the shortest path planning, relative to the three-dimensional grid of points is further refined with the changing environmental conditions to effect direction changes”. In response to applicant’s heuristics for the shortest path planning, relative to the three-dimensional grid of points (para. 0028, 0067 and 0072). Klooster teaches defining the two-dimensional geographic region is further refined with a cost of environmental conditions including wind effects and/or refined with a cost of direction changes of the UAV (para. 0056, fuel cost based on wind profile of the waypoints/trajectory, wind profile include elevation for the 2D region, which creates a 3D region).
Applicant further argues “Vennelkanti deals to with reading RFID tags. The read points are areas where RFID tags are read in an area, but is not in anyway, applying heuristics for a shortest path planning using a finite number of discrete points. Moreover, read points are not discrete points for shortest path, but merely non-redundant areas to read RFID since it indicates limiting redundant reads of RFID.” In response to applicant argument, read points are discreet points (read points include X, Y, Z positions), because the path has to visit all the read points and the path has to be optimized to coverage the entire predefined area.
Applicant further argues “Therefore, in Teng, the elevation data is transformed into the two dimensional image JPEG etc, which then is generated into a three dimensional model. However, there is no discussion or suggestion of using a lookup to change the two-dimensional coordinates to specifically the three dimensional coordinates since Teng transforms to an image file”. In response to applicant argument, Yamaguchi teaches converting each of the two-dimensional coordinates to three dimensional coordinates (Fig. 3, S32, S33) by way of a lookup stored (Col. 3, lines 15-25, Col. 4, lines 33-65, reference position in storage device as lookup) in a computer 
Applicant further argues “The combination fails to teach or suggest (e.g., claim 2), "wherein the applying of heuristics for the shortest path planning, relative to the three-dimensional grid of points is further refined with the changing environmental conditions to change direction of the UAV". See response to argument “7” above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 9 and 17 are directed toward method, system and computer readable storage medium.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 9 and 17 are directed toward the abstract idea of applying heuristics for a shortest path planning, which is Mathematical concepts.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites memory and processor, they are just generic computer components.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 9 and 17 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer it can clearly be seen that the abstract idea of applying heuristics for a shortest path planning is merely implemented on a computer.  The limitation “controlling the unmanned aerial vehicle” is too generic, it doesn’t know define how the UAV is being controlled and what is the controlling based on, and it also covers a person moving the UAV as well. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement heuristics for shortest path planning in Applicant’s claims, is mathematical concept.
Thus, since claims 1, 9 and 17 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claims 4-8, 12-16 and 19-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 4-8, 12-16 and 19-20 are also rejected under 35 USC 101.
Claims 6 and 16 do not positively recite controlling the UAV, and UAV is controlled is not part of the method/system. Therefore, claims 6 and 16 are also rejected under 35 USC 101.
The examiner suggests applicant to add “controlling the unmanned aerial vehicle to visit each of the three-dimensional grid of points” to overcome the 101 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 20170110014 A1) in view of Yamaguchi et al. (US 6593926 B1) and Vennelkanti et al. (US 2009/0195358 A1).
As to claims 9 and 17, Teng discloses a system/computer program product, comprising: defining a two-dimensional geographic region by two-dimensional geographic coordinates to define the bounds of the region (para.0041-0042); generating a three-dimensional grid of points (para. 0122, three-dimensional point cloud), each spaced in an arrangement to encompass coverage of a predetermined ground area (Fig. 7E).  Teng does not explicitly disclose converting each of the two-dimensional coordinates to three dimensional coordinates by way of a lookup stored in a computer 
Vennelkanti teaches applying heuristics (para. 0072) for a shortest path planning using a finite number of discrete points (para. 0028, read points), relative to the three-dimensional grid of points (para. 0067) to configure a route for the transport of the reader( para. 0072). Therefore, given the teaching of Vennelkanti, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Teng, by employing the well-known or conventional features of applying heuristics for a shortest path planning suing a finite number of discrete points, to provide the UAV with a flight path/points that can cover the region.
As to claim 15, Teng discloses wherein the defining of the two-dimensional geographic region includes defining a sequence of the geographic coordinates of latitude and longitude to define bounds of the two-dimensional geographic region (Fig. 
As to claim 16, Teng discloses wherein the predetermined ground area includes an area to be photographed (para. 0045) or other sensor readings needing coverage, and wherein a unmanned aerial vehicle (UAV) is controlled to visit each of the three-dimensional grid of points, if any point of the three-dimensional grid of points is constructed that falls outside (Fig. 3C) the two-dimensional geographic region, such point of the three-dimensional grid of points is discarded from the generation of the three-dimensional grid of points. 
Claims 1, 3, 6-8, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teng, Yamaguchi and Vennelkanti, as applied to claims 9 and 17 above, further in view of Klooster (US 2012/0209459 A1).
As to claim 1, Teng, Yamaguchi and Vennelkanti does not explicitly disclose the converting of each of the two-dimensional coordinates to the three-dimensional coordinates is further refined dynamically with changing environmental conditions. However, Klooster teaches defining the two-dimensional geographic region is further refined with a cost of environmental conditions including wind effects and/or refined with a cost of direction changes of the UAV (para. 0056, fuel cost based on wind profile of the waypoints/trajectory), wherein the converting of each of the two-dimensional coordinates (para. 0035, 0050, wind velocity/direction) is further refined with a cost of environmental conditions including wind effects and/or refined with a cost (para. 0056, 
As to claim 6, Teng discloses wherein the predetermined ground area includes an area to be photographed (para. 0045) or other sensor readings needing coverage, and wherein a unmanned aerial vehicle (UAV) is controlled to visit each of the three-dimensional grid of points, if any point of the three-dimensional grid of points is constructed that falls outside (Fig. 3C) the two-dimensional geographic region, such point of the three-dimensional grid of points is discarded from the generation of the three-dimensional grid of points.
As to claim 7, Vennelkanti discloses further comprising outputting a result of the heuristics for a shortest path planning (para. 0072), relative to the three-dimensional grid of points (para. 0067) for control of a mobile reader.
As to claims 8, 11-13, 18 and 20, Teng teaches controlling the UAV to visit each of three dimensional grid of points (Claim 1, UAV is flying the mission plan) Vennelkant 
As to claims 3 and 14, Klooster further teaches wherein the additional metrics includes a vertical motion (Fig. 6) with respect to energy consumption, and wherein cost a function of the heuristics for the shortest path (para. 0056) planning incorporates a cost of directional changes in a distance (para. 0033-0034) between points of the three-dimensional grid of points. 
Allowable Subject Matter
Claims 4-5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 and 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


CE LI . LI
Examiner
Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661